Citation Nr: 1303304	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  11-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disability.  





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2011 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans' Affairs (VA).

In a December 2012 letter, the Veteran's VA primary care provider indicated that it was his understanding that the Veteran was pursuing a claim for service connection for xerosis, fatigue and pulmonary nodules, alleging that these disabilities resulted from exposure to trichloroethylene while stationed at Camp Lejeune.  Claims for xerosis, fatigue and/or pulmonary nodules are not currently on appeal before the Board.  Therefore, these claims are referred to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  Hearing loss was not shown in service and the Veteran's current bilateral hearing loss is not shown to be related to service.

2.  The Veteran is not shown to have current tinnitus.  

3.  A low back injury was not shown in service and the Veteran's current low back disability is not shown to be related to service.  





CONTINUED ON NEXT PAGE
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

3.  The criteria for entitlement to service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A June 2010 letter explained the evidence necessary to substantiate the claims.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the duty to assist, the claims file contains the service treatment records, VA treatment records, private treatment records and the assertions of the Veteran and his representative.  The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim.  

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claims.   A VA examination is not necessary in relation to the Veteran's claim for tinnitus because there is no evidence that he currently has this disability or persistent or recurrent symptoms of it.  An examination is not necessary in relation to the claim for hearing loss because there is no evidence, which meets even the "low threshold" of indicating that the claimed hearing loss may be associated with any event in service, including noise exposure therein.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  There is no medical evidence suggesting such a nexus and the Veteran has not alleged continuity of hearing loss since service.  Instead, he has merely put forth a bare allegation that his current hearing loss is related to service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  An examination is not necessary in relation to the claim for low back disability because it is not established that the Veteran suffered a low back injury in service and there is no evidence indicating that the current low back disability may be related to service.  38 C.F.R. § 3.159(c)(4).  No further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to his claims.  

II.  Factual Background

The Veteran's service treatment records do not show any findings or complaints of hearing loss, tinnitus or low back pathology.  At his March 1966 separation examination, whispered voice testing showed normal findings, no hearing or ear problems were noted and the spine and lower extremities were found to be normal.  

A June 1988 letter from a private chiropractor shows that the Veteran had been a patient since a January 1987 accident.  He was receiving treatment on an as needed basis for sacroiliac strain, consisting of spinal manipulation, muscle relaxation techniques and mild intermittent traction.  His prognosis for a full recovery was fair to good.  Treatment records sent to VA from the chiropractor show treatment for low back disability in 1987 and from 2000 to 2004.  Also, the chiropractor arranged for a CT scan of the lumbar spine in October 1997.  The CT scan produced a diagnostic impression of degeneration with bulging of the L2-3 and L3-4 discs.  There was also more marked broad based bulging of the 4-5 disc with some moderate circumferential stenosis secondary to a disc protrusion and facet ligamentous hypertrophy.  There was left sided herniation of the S-1 disc with asymmetric facet hypertrophy more marked on the left side, resulting in lateral recess stenosis on the left.  

An April 2006 VA annual medical examination progress note shows that the Veteran was experiencing back pain radiating down the right leg.  More recently, he had also been having pain in the left hip.  The diagnostic assessment was lumbar radiculopathy.  

A May 2006 VA audiological consultation report shows that the Veteran reported hearing loss in both ears.  He did not report any tinnitus other than one episode occurring the prior year.  At that time, he received emergency room treatment and after that point, he had had no recurrence of the tinnitus.  The Veteran reported that he did serve for four years in the military in the Navy medical field.  He had had some possible noise exposure post-service from factory work.  He also reported hunting in the past.  Additionally, he noted that his mother's sister, mother's brother and mother's father all had hearing loss and that some of them wore hearing aids.  Pure tone air and bone conduction threshold testing revealed normal hearing from 250 Hz to 500 Hz sloping to a mild to moderately severe sensorineural hearing loss from 1000 Hz to 8000 Hz in both ears.  Speech recognition was excellent in both ears.  
In an April 2011 statement, the Veteran indicated that there were no notes contained in the service treatment records pertaining to any of the medical problems he experienced while in service because he was a U.S. Navy and Marine Hospital Corpsman.  Thus, the medical care he did receive was not documented in his records.   

In a June 2011 statement, the Veteran indicated that he trained as a U.S. Navy Hospital Corpsman and was initially assigned to Little Creek, Virginia.  From there, he was transferred to the USS Lawrence where he served until 1963.  At that point, he was transferred to the 3d Platoon, E Company, 2nd Marines as a Fleet Marine Force Corpsman, where he remained until his discharge in 1966.  In this position, he trained during exercises and was present on the firing range as a corpsman to attend to any injuries that may have occurred during live fire training. 

III. Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

Certain listed, chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Hearing Loss

Although the Veteran affirmatively reported noise exposure during service, in the form of serving as a corpsmen on the Marine firing range, his service treatment records are negative for any clinical reference or complaints of hearing loss, with whispered voice testing found to be normal at separation.  The record then does not contain any reference to hearing loss until 2006, approximately 40 years after separation.  The Veteran also has not alleged experiencing hearing loss during service or at any time prior to 2006.  (The Board is cognizant of the Veteran's report that medical care he received during service was not documented because he was a hospital corpsman.  However, he has not specifically alleged any treatment for hearing loss, tinnitus or low back problems during service.  Thus, the Board has no basis for concluding that any such treatment occurred).   Moreover, none of the post-service medical records contain any indication that the Veteran's hearing loss noted so many years after his separation from active service, is related to such service, including the reported noise exposure therein.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
Although the Veteran alleges that his hearing loss is related to service, including the firing range noise exposure therein, as a layperson he is not competent to provide a medical opinion regarding such a medical nexus.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 2 Vet. App. 492, 494 (1992).  Consequently, given that there is no competent medical evidence of hearing loss during service or for many, many years thereafter, and no competent evidence of a nexus between current hearing loss and the Veteran's service, including fire range noise exposure therein, the Board must conclude that the weight of the evidence is against a finding of service connection on either a direct (or presumptive) basis.  38 C.F.R. § 3.303, 3.307, 3.309.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).

B.  Tinnitus

The evidence does not show that the Veteran has current, chronic tinnitus.  By his own report, documented in the May 2006 VA progress note, he has experienced tinnitus on only one occasion, in approximately 2005, with resolution of the problem after emergency room treatment, with no subsequent recurrence.  He has not otherwise alleged experiencing tinnitus on any other occasion.   Such a single self-limiting post-service episode does not establish presence of a current, chronic tinnitus disability by VA standards.  38 C.F.R. § 3.303(b).  

Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where a current disability resulting from service actually exists.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, where, as here, the evidence does not establish the existence of the current disability for which service connection is sought, chronic tinnitus, there can be no valid claim for service connection for this disability on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for this disability must be denied because the first essential criterion for a grant of service connection-the existence of a current, chronic disability- has not been met. 



CONTINUED ON NEXT PAGE
C.  Low back disability

The Veteran's service treatment records are negative for any clinical reference or complaints of low back problems and the Veteran has not alleged any specific injury to the low back during service.  The record then does not contain any reference to low back pathology until 1987.  At that time, it was noted that the Veteran's current low back problems had resulted from a recent auto accident.  (The Veteran has also not alleged that he experienced any low back problems prior to 1987).  Additionally, none of the post-service medical records contain any indication that the low back problems, noted so many years after separation, are related to military service.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson, 230 F.3d 1330 (Fed. Cir. 2000).  
 
Although the Veteran appears to allege that his current low back disability, including diagnoses of degenerative disc disease, sacroiliac strain and lumbar radiculopathy, is otherwise related to service (i.e. not on the basis of any continuity of symptomatology since service), as a layperson, he is not competent to provide a medical opinion concerning such a medical nexus.  See Routen, 10 Vet. App. 183, 186 (1997), 2 Vet. App. 492, 494 (1992).  Consequently, given that there is no competent medical evidence of low back problems until, many years after service and no competent evidence of a nexus between current low back disability and the Veteran's service, the Board must conclude that the weight of the evidence is against a finding of service connection.  The preponderance of the evidence is against this claim and it must be denied.







CONTINUED ON NEXT PAGE
ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied. 

Service connection for a low back disability is denied.    



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


